Name: Commission Regulation (EC) No 621/1999 of 23 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities24. 3. 1999 L 78/3 COMMISSION REGULATION (EC) No 621/1999 of 23 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 24. 3. 1999L 78/4 ANNEX to the Commission Regulation of 23 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 132,2 204 41,2 212 54,0 624 122,8 999 87,6 0707 00 05 068 117,2 999 117,2 0709 10 00 220 269,5 999 269,5 0709 90 70 052 105,8 204 157,1 999 131,5 0805 10 10, 0805 10 30, 0805 10 50 052 39,3 204 44,4 212 49,2 220 39,2 600 67,4 624 47,9 999 47,9 0805 30 10 052 37,8 600 81,5 999 59,6 0808 10 20, 0808 10 50, 0808 10 90 039 105,7 064 56,2 388 91,7 400 79,4 404 86,8 508 88,7 512 69,7 524 106,6 528 76,1 720 82,5 999 84,3 0808 20 50 052 133,1 388 64,2 400 75,4 512 52,9 528 68,9 624 74,6 720 68,1 999 76,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.